1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT

10                           EASTERN DISTRICT OF CALIFORNIA

11                                           )
     AETNA LIFE INSURANCE COMPANY,           )        Case No. 2:19-cv-00908-TLN-EFB
12                                           )
                         Plaintiff,          )        ORDER GRANTING JOINT
13                                           )        STIPULATION TO ALLOW DEPOSIT
     v.                                      )        OF INTERPLEADER FUNDS WITH
14   LINDA URATA, an individual, KEITH       )
                                                      COURT; DISCHARGE AND DISMISSAL,
     URATA, an individual, and LORI EDWARDS, )        AND RELEASE OF PLAINTIFF AETNA
15   an individual,                          )
                                             )        LIFE INSURANCE COMPANY; AWARD
16                                           )        FOR ATTORNEY FEES TO PLAINTIFF
                                             )        AETNA LIFE INSURANCE COMPANY
17                                           )        AND FOR ODER TO CLERK TO
                                             )        DISBURSE FUNDS FOR PAYMENT OF
18                                           )
                                             )        AWARD; AND DISMISSAL OF
19                                           )        COMPLAINT IN INTERPLEADER
                                             )
20                                           )

21
22
           Based upon the parties' joint stipulation for (1) order to allow deposit of interpleader
23
24   funds; (2) discharge, dismissal and release of Plaintiff Aetna Life Insurance Company
25
     ("Aetna"); (3) award for attorney fees to Aetna Life Insurance Company; (4) order to disburse
26
     interplead funds; and (5) dismissal of complaint in interpleader, the court, for good cause
27
28   shown, GRANTS the stipulation and issues the1following Order:
       ORDER GRANTING JOINT STIPULATION TO ALLOW DEPOSIT OF FUNDS;
         DISCHARGE, DISMISSAL AND RELEASE OF AETNA LIFE INSURANCE
                                          COMPANY
 1            IT IS HEREBY ORDERED that:
              1.     The Clerk of Court shall accept for deposit a check for $54,000 plus accrued
 2
 3 interest, to be tendered by Aetna within fourteen (14) days of this Order;
 4            2.     The funds so deposited shall be maintained in an interest-bearing account

 5 previously approved for such purposes;
 6        3.     From the funds to be deposited with the Clerk of Court, Aetna is awarded
 7
     $3,677.00, for its costs and reasonable attorneys’ fees incurred in bringing and maintaining this
 8
     action. This amount shall be disbursed to "Aetna Life Insurance Company, care of its attorney
 9
10 of record, Cindy Rucker, Maynard, Cooper & Gale LLP."
11            4.     The remaining funds to be deposited with the Clerk of Court shall be disbursed to

12 Defendant Linda Urata;
13            5.     Defendants Keith Urata and Lori Edwards shall receive none of the interplead
14
     funds.
15
              6.     IT IS FURTHER ORDERED THAT Aetna is discharged from any further
16
     liability arising under the Policy and is dismissed from this action with prejudice;
17
18            7.     IT IS FURTHER ORDERED THAT the Policy is void and of no further force

19 and effect;
20            8.     IT IS FURTHER ORDERED that Aetna and all of its present, former, and future
21 officers, directors, shareholders, employers, employees, parents, subsidiaries, affiliates,
22
     reinsurers, insurers, administrators, agents, predecessors, successors, attorneys and assigns,
23
     including those of its affiliates and parent companies shall be and hereby are dismissed from this
24
     action with prejudice and forever discharged, released, and relieved from all further liability or
25
26 responsibility to all of the Defendants named herein, and also to any other persons or entities
27 whether claiming by, through, or under any said individuals and entities, in any way arising out
28 of or in any way connected with the Policy, the2proceeds payable under the Policy by reason of
        ORDER GRANTING JOINT STIPULATION TO ALLOW DEPOSIT OF FUNDS;
         DISCHARGE, DISMISSAL AND RELEASE OF AETNA LIFE INSURANCE
                                 COMPANY
1 the death of Darrell Urata, this interpleader action, and/or the facts set forth herein.
2
             9.      IT IS FURTHER ORDERED THAT Defendants, and each of them, are, during
3
     the pendency of this action and permanently, enjoined and restrained from instituting,
4
     prosecuting, or taking any farther steps or proceedings against Aetna, its owners, shareholders,
5
     partners, officers, officers, directors, employees, agents, general agents, legal representatives,
6
     predecessors, successors, assignees, parent corporations, subsidiaries, affiliates, attorneys, re-
7
     insurers, and insurers in any action, suit or proceeding, relating to or on account of the filing of
8
     this Interpleader action, in any way arising out of or in any way connected with the Policy which
9
     is the subject of this Interpleader action, or the benefits payable under the Policy, this Interpleader
10
     action itself and/or the facts set forth in the Complaint in Interpleader;
11
             10.     IT IS FURTHER ORDERED THAT the Complaint in Interpleader filed by Aetna
12
     in this action shall be dismissed with prejudice as to all defendants, with prejudice pursuant to
13
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
14
             IT IS SO ORDERED.
15
16
     DATED: October 21, 2019
17
                                                                 Troy L. Nunley
18                                                               United States District Judge

19
20
21
22
23
24
25
26
27
28                                                     3
        ORDER GRANTING JOINT STIPULATION TO ALLOW DEPOSIT OF FUNDS;
         DISCHARGE, DISMISSAL AND RELEASE OF AETNA LIFE INSURANCE
                                 COMPANY
